Order entered March 18, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01235-CR
                                      No. 05-13-01237–CR

                                   JOHN CLOUD, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause No. F93-61603-N and F93-60604-N

                                            ORDER
          Appellant’s February 27, 2014 “Motion for Entry of Filed PJN” is DENIED. The Court

has the record in the above case before it and will review the trial court’s ruling based on the

record.

          We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.

          We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.


                                                      /s/   LANA MYERS
                                                            JUSTICE